Citation Nr: 0916607	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for scars of the 
4th and 5th fingers of the left (minor) hand, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a scar of the 
left calf with adhesion of the deep muscle, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 
1958, and from October 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claims for 
increased ratings for his service-connected scars of the 4th 
and 5th fingers of the left (minor) hand (currently rated 10 
percent disabling), and scar of the left calf with adhesion 
of the deep muscle (currently rated 10 percent disabling).  
Increased rating claims with respect to the Veteran's left 
knee were decided in the Board's decision of September 2008, 
and are not currently subject to further appellate 
consideration by the Board.  In addition, the issue of 
entitlement to service connection for degenerative joint 
disease (DJD) of right knee status post total knee 
replacement as secondary to the left total knee replacement 
continues to be prepared for the Board's consideration under 
another docket number.  Consequently, this issue is also not 
for current consideration.  

While the remaining issues on appeal were previously remanded 
by the Board in September 2008, and the action requested in 
that remand has been completed to the extent possible.  As 
addressed more fully below, additional information provided 
by the Veteran in January 2009 once again requires the remand 
of the remaining issues for additional evidentiary 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

Pursuant to the Board's previous remand, the Veteran was 
provided with a comprehensive VA muscles examination in 
November 2008, at the VA Outpatient Clinic located in 
Pensacola, Florida.  A VA examination report containing the 
results of that examination has been associated with the 
claims file.  However, in January 2009, the Veteran submitted 
a written statement that requested VA obtain his current VA 
treatment records in support of his claim from the VA 
Outpatient Clinic in Pensacola, Florida.  No such records are 
contained within the claims file.  Accordingly, since records 
generated by VA facilities are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in 
the claims file, the Board finds that it has no alternative 
but to remand the case so that these outpatient treatment 
records can be obtained and associated with the record.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  If not already done, contact the VA 
Outpatient Clinic in Pensacola, 
Florida, and request copies of all of 
the Veteran's treatment records that 
are in the possession of this facility.  
All records obtained must be associated 
with the claims folder.  If no records 
are available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

2.  Once the above-requested 
development has been completed, the 
issues on appeal must be readjudicated.  
If any of the claims remain denied, the 
Veteran and his representative must be 
provided with an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
must then be returned to the Board for 
further appellate consideration, if 
otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



